Case 5:17-cr-00010-LGW-BWC Document 165 Filed 09/23/20 Page 1 of 4



                                                                                FILED
                                                                     John E. Triplett, Acting Clerk
                                                                      United States District Court

                                                                By casbell at 11:14 am, Sep 23, 2020
Case 5:17-cr-00010-LGW-BWC Document 165 Filed 09/23/20 Page 2 of 4
Case 5:17-cr-00010-LGW-BWC Document 165 Filed 09/23/20 Page 3 of 4
Case 5:17-cr-00010-LGW-BWC Document 165 Filed 09/23/20 Page 4 of 4
